Citation Nr: 0304790	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  02-10 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date earlier than November 2, 
2000, for a grant of a 40 percent rating for residuals of 
shrapnel wounds to the lumbar and dorsal spine, with retained 
foreign bodies.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO), which granted a 40 percent rating for 
the service-connected residuals of shrapnel wounds to the 
lumbar and dorsal spine, with retained foreign bodies, 
effective from November 2, 2000.

The veteran testified at a Central Office Hearing (COH) that 
was held before the undersigned at the Board's headquarters 
in Washington, D.C., on November 19, 2002.  A transcript of 
that hearing has been made part of the record.

At the November 2002 COH, the veteran filed a statement that 
he characterized as a "notice of disagreement" (NOD) with 
the February 2001 rating decision that granted the current 
rating of 40 percent for his service-connected back 
disability.  Generally, NODs cannot be filed with the Board 
of Veterans' Appeals.  In other words, statements made at 
Board hearings or in informal hearing presentations submitted 
directly to the Board which may be construed as a 
disagreement with a decision of an agency of original 
jurisdiction (usually, an RO) cannot be accepted by the Board 
as an NOD.  As set forth in 38 U.S.C.A. § 7015(b)(1), a 
"notice [of disagreement] . . . must be in writing and be 
filed with the activity which entered the determination with 
which disagreement is expressed (hereinafter referred to as 
the 'agency of original jurisdiction')".  In Beyrle v. 
Brown, 9 Vet. App. 24, 27 (1996), the Court held that "[a]n 
NOD must be filed with 'the activity which entered the 
determination with which disagreement is expressed'" (citing 
38 U.S.C.A. § 7105(b)(1)).  See also Zevalkink v. Brown, 6 
Vet. App. 483, 489 (1994) (the Court finds that generally an 
NOD must be filed with the RO, so questions, without 
deciding, whether the written presentation to the Board from 
the appellant's representative, which might not have been 
filed with the RO, could be a valid NOD).

Furthermore, the record shows that the veteran was notified 
of the February 2001 rating decision, and of his appellate 
rights, by letter that was dated in March 2001.  In an April 
2001 statement, he specifically indicated that the decision 
regarding the percentage of disability was acceptable.  The 
RO construed this statement as a withdrawal of the increased 
rating claim, and the Board agrees.  See 38 C.F.R. § 20.204 
(2002).  The veteran's statement at the COH is construed as a 
new claim for a rating in excess of 40 percent for his 
service-connected back disability.  This matter, for which 
the Board has no jurisdiction at this time, is referred to 
the RO for appropriate action.  In doing so, the RO should 
take into consideration the veteran's representative's 
request to consider the diagnostic code addressing 
intervertebral disc syndrome in addition to the two 
diagnostic codes under which the veteran's service-connected 
back disability is currently rated.  (See hearing transcript, 
at page 14.)


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  A claim for a rating in excess of 30 percent for the 
service-connected residuals of shrapnel wounds to the lumbar 
and dorsal spine, with retained foreign bodies, was received 
on October 29, 1990, but the evidence of record does not 
factually show that an increase in the severity of this 
service-connected disability warranted a rating greater than 
30 percent prior to November 2, 2000.


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier 
than November 2, 2000, for a grant of a 40 percent rating for 
the service-connected residuals of shrapnel wounds to the 
lumbar and dorsal spine, with retained foreign bodies, are 
not met.  38 U.S.C.A. §§ 1155, 5110  (West 2002); 38 C.F.R. 
§ 4.56 (1996); 38 C.F.R. §§ 3.400, 4.56, 4.71a (Diagnostic 
Code 5295), 4.73 (Diagnostic Code 5320) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial considerations pertaining to VA's re-defined duties 
to assist and notify

Initially, the Board notes that, during the pendency of this 
appeal, the President signed the Veterans Claims Assistance 
Act of 2000 (hereinafter, "the VCAA"), which is currently 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
2002), and is applicable to the claim on appeal.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  It is also noted, at 
the outset, that the final rule implementing the VCAA, which 
is also applicable to this appeal, was published on August 
29, 2001.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)(2002).

VA has fulfilled its re-defined notice and duty to assist 
requirements as it pertains to the claim hereby under 
appellate review.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2002); see also the recent decision 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, it is noted that the record clearly shows that, 
throughout the pendency of this appeal, the RO has fully 
complied with VA's re-defined duties to assist claimants, and 
has kept the veteran informed of its actions to develop the 
record, of the need for him to submit specific types of 
competent evidence that will substantiate his claim for 
additional VA benefits, and of the specific reasons for 
denying his claim.  The veteran has been examined several 
times by VA, his VA medical records reflecting outpatient 
medical treatment for his service-connected back disability 
have been secured and made part of his record, and he has 
been afforded an opportunity to provide oral testimony in 
support of his claim for an earlier effective date, which he 
did at the above mentioned November 2002 COH.  Additionally, 
the veteran was informed by the RO of the enactment of the 
VCAA, and of its redefined duties to assist and notify, by 
telephone call made on April 16, 2001, as reflected by a VA 
Form 119 of the same date that is of record.  More recently, 
the undersigned Veterans Law Judge gave the veteran similar 
advice at the November 2002 COH, and reminded the veteran of 
his duty to identify any outstanding records that might be 
pertinent to his case so that VA could assist him in securing 
them.  (See hearing transcript, at pages 11 and 12.)  No such 
records have been identified.

The record also reveals that, throughout the pendency of this 
appeal, VA has kept the veteran informed of the steps being 
taken in relation to his claim for an earlier effective date, 
and of the rationale for the decision by the RO not to grant 
this particular benefit he seeks on appeal.  This is 
reflected, for instance, in the Statement of the Case that 
was issued in May 2002; in a letter that was sent to the 
veteran in August 2002, explaining to him that his case was 
being certified for the Board's review, that, consequently, 
his record was in the process of being physically transferred 
to the Board's headquarters in Washington, D.C., but that he 
nevertheless had the right to submit additional evidence or 
testimony within 90 days from that letter; and in another 
letter, also dated in August 2002, by which the RO notified 
the veteran of the scheduling of the requested COH and of his 
duty to report for that hearing or request its re-scheduling.

The veteran has not provided any additional information or 
evidence, nor identified any additional pertinent evidence 
that may be available but not yet part of the record.  Thus, 
no additional assistance to the veteran regarding the matter 
on appeal is necessary under the VCAA.

In view of the foregoing, the Board initially finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the matter on 
appeal have been made by the agency of original jurisdiction.  
VA has substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  In the circumstances of this case, a 
remand or a request for further development of this case 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

Factual background

A review of the veteran's service medical records reveals 
that the veteran suffered shrapnel wounds to his thoracic 
spine area while serving in the Republic of Vietnam in 
September 1967.  Service medical records dated in July 1968 
indicate that the actual service medical records from 
September 1967 had been lost but that it was not known how 
the resulting scars on the veteran's back would cause any 
symptoms, that no surgery was advised, and that no profile 
was necessary either.  The veteran was noted to have multiple 
wounds on his back, the result of a rocket burst, and 
multiple complaints of back pain, with shortness of breath, 
which were deemed "possibly greater than [the] severity of 
[the] wound would indicate."  There was no inflammation, 
swelling, or tenderness of the multiple scars on the 
veteran's back, and X-Rays had reportedly shown multiple 
fragments.

According to an August 1968 service medical record, most of 
the fragments had been removed from the veteran's back, but 
the veteran stated that with "overwork" he would get dull 
aching pain.  There was no radiation of the pain, and the 
veteran had full range of motion of his spine.  In October 
1968, the veteran was noted to have probably generalized 
muscle aching secondary to several small metallic fragments, 
but the examiner noted that he could see "no indication for 
surgical removal since this would do more damage than good," 
and that he could "see no reason why [the veteran] can not 
do duty within limitations [of his] profile."
 
In his report of medical history for separation purposes, 
dated in October 1968, the veteran reported back trouble 
since his Vietnam injury a year before.  On physical 
examination at that time, the veteran's spine was clinically 
evaluated as normal, and the examiner noted that the veteran 
had multiple shrapnel scars on the back.

By rating decision dated in July 1969, the RO granted service 
connection for residuals of shrapnel wounds to the lumbar and 
dorsal spine, with retained foreign bodies.  An initial 
rating of 30 percent was assigned for this disability under 
the diagnostic code addressing muscle injuries to the 
thoracic and lumbar spinal areas (Diagnostic Code 5320).

On October 29, 1990, the RO received a claim from the veteran 
to have his rating increased.  By rating decision dated in 
May 1991, the RO denied the benefit sought on appeal, after 
concluding that the schedular criteria for a rating higher 
than 30 percent were not met.  The evidence of record at that 
time included a June 1990 VA CT scan report of the lumbar 
spine showing left sided disk herniation at L4-5 with 
resultant obliteration of epidural fat, and some hypertrophic 
degenerative arthritic changes involving the articular facet 
joint at L4-5, causing a mild stenosis; VA X-Rays of the 
veteran's lumbar spine obtained in September 1990, revealing 
a normal lordotic curvature, normal height of the vertebral 
bodies and intervertebral disc spaces, and no evidence of 
spondylolisthesis; and several records, dated as far back as 
1969 and as early as October 1990, reflecting VA outpatient 
medical treatment for low back pain, with no deformities or 
leg symptoms, and full ranges of motion.

A February 1992 VA CT scan of the veteran's lumbar spine 
essentially confirmed the findings of the June 1990 CT scan.

On VA spine medical examination in July 1993, the veteran 
complained of a four or five-year history of constant, 
progressive onset of back pain, which waxed and waned in 
intensity.  The pain could last for a week but it would then 
return to its baseline, which was mild constant pain.  
Missteps, as well as prolonged postural fixation, and 
bending, lifting, and stooping, would create discomfort and 
aggravate the pain.  Except for an isolated occasion two 
years ago, the veteran denied radicular symptoms.  
Objectively, the examiner noted that the veteran's "cervical 
and lumbar range of motion was within normal limits," with 
95 degrees of forward lumbar flexion, 34 degrees of backward 
lumbar extension, 42 degrees of lateral flexion, bilaterally, 
and 35 degrees of lumbar rotation, also bilaterally.  There 
was no postural abnormality, no fixed deformities of the 
spine such as kyphosis or scoliosis, no asymmetry of the 
musculature of the back, and no ankylosis.  There was spasm 
on palpation in the lumbar region, but the veteran had 
"2/2+" reflexes symmetrically throughout, and his motor 
strength was intact throughout.  In the diagnosis section, 
the examiner indicated that the veteran had suffered a shell 
fragment wound resulting in numerous penetrating lacerations 
of his posterior thorax and extremities, with chronic low 
back pain, arthritic changes, and impingement on the L4-5 
nerve root, but with "no appreciable radi[c]ular 
symptomatology or signs present."  The examiner also opined 
that there did not appear to be a clear-cut relationship 
between the shell fragment wounds and the veteran's herniated 
nucleus pulposus, as the latter was a degenerative process 
that was unlikely to be due to the penetrating shrapnel 
lesions which had not involved ligamentous or orthopedic 
structures.

Also associated with the record during the pendency of this 
appeal in support of the veteran's claim for an increased 
rating was a February 1996 statement from Dr. D. D. P., a 
private orthopedic surgeon, which reads, in its pertinent 
parts, as follows:

[The veteran] recently came to see me on 
February 23, 1996, for the evaluation of 
the longstanding injury that occurred 
when he was in the service in 1968.  He 
was involved in a significant injury when 
his back episode occurred and this has 
left him with recurring back pain off and 
on since the original injury.  ...

The [veteran] was originally diagnosed as 
having simply a strain to his back and 
did have x-rays done which were basically 
negative, but through the years he has 
persisted in having low back pain with 
occasional radiation of the pain to his 
legs.  ...  Due to a persistence of his 
pain including some right leg numbness, 
he eventually had a CT scan performed in 
1990.  The CT scan was significant in 
that it demonstrated a herniated disc at 
the L4-L5 level.

The [veteran] states [that] the quality 
of his pain has not changed much over the 
years ... .

The exam, at this time, reveals that the 
[veteran] does have good range of motion 
of his lumbar spine with some lack of 
full flexion and extension and some mild 
tenderness to palpation of the lumbar 
spine area.  There are no obvious motor 
or sensory deficits at this time and a 
straight leg raise test is negative 
bilaterally.

My suspicion is that the [veteran] 
suffered a disc herniation as a result of 
his injury and it was not fully 
documented as a disc herniation until a 
CT scan was done many years later.  ...

On VA spine medical examination in February 1999, the veteran 
reported a 26-year history of ongoing, chronic low back pain 
which had progressively gotten worse over the last ten years.  
He also reported some decreased motion of the low back and 
increased pain with bending and walking.  The pain did not 
have any radiating quality, but the veteran reported 
intermittent numbness of the entire right leg, and stated 
that this problem had to some extent resolved over the years.  
Occasionally, sneezing would precipitate the back pain.  
There was no fixed numbness of the right or left leg, and no 
lower extremity weakness.  Upon review of the veteran's 
claims folder, the examiner noticed that the first CT scan of 
the veteran's lower back had been obtained in June 1990 and 
that that scan had revealed degenerative changes in the spine 
and facet changes at L4-5 with mild left neural canal 
compromise.  Subsequent CT scans obtained in February 1992 
and April 1993 had shown soft tissue impingement upon the 
anterior aspect of the thecal sac at L4-5, and a vacuum 
phenomenon at L4-5, with mild disc bulge at L5-S1, and a 
herniated disc at L4-5, slightly to the left.   The 
neurological examination of the veteran was entirely 
negative, with full motor strength and intact sense and 
coordination.  Forward flexion of the back was "essentially 
full with maybe 10 degrees [of] decreased forward flexion" 
and "complete" side bending and rotation.  There were no 
areas of point tenderness on the entire spine, straight leg 
raising was negative, and Babinski or any other pathological 
signs were not elicited.  In the "final impression" 
section, the examiner opined that, while it would be 
extremely difficult to assess the probability that the 
veteran's herniated nucleus pulposus was secondary to the 
veteran's inservice shrapnel injury, it was "quite 
possible" that the veteran had indeed herniated this disc at 
the time of his inservice back injury.  He also rendered the 
following opinion:

Based on my examination today, I do not 
believe that his low back pain is 
radicular in nature.  This is based on 
two facts:  (1) His examination is 
entirely normal and there is no history 
of radicular pain or radiating pain down 
the leg.  (2)  Previous CT scans that 
showed a centrally herniated disc 
reported slight deviation to the left.  
This would cause imping[e]ment of the 
nerve on the left; however, his symptoms 
are all in the right leg.  I believe the 
finding on the CT scan is an incidental 
finding.  A lot of people have silent 
herniated disc on MRI or CT scan.  The 
only time this finding becomes 
significant is when there is a convincing 
history of radicular pain or the 
examination reveals a focal abnormality.  
My final diagnosis remains 
musculoskeletal pain, chronic.

By rating decision dated in June 2000, the RO 
"discontinued" the 30 percent rating that was in effect for 
the veteran's back disability, under Diagnostic Code 5320, 
and assigned a 20 percent rating for the lumbar spine 
disability and a 10 percent for the thoracic spine, effective 
from June 1, 2000, under the same diagnostic code.  This 
action resulted in no actual change in the rating assigned 
for the residuals of shrapnel wounds to the back, as the 
combined rating remained at 30 percent disabling.

On VA spine medical examination in November 2000, the veteran 
reported constant muscle soreness and stiffness of his mid to 
lower back that he rated as an 8 or 9 on a scale of 0 to 10, 
and said that the pain was aggravated when sitting more than 
30 minutes at a time, and also with excessive bending, and 
lifting more than 50 pounds.  The veteran said that if he 
stepped wrong, he would have excruciating pain up his spine.  
He stated that most of the pain was localized, and rarely 
radiated.  He did not have any numbness or weakness in his 
lower extremities.  Objectively, there was no atrophy and no 
evidence of adhesions or tendon damage.  There were clinical 
findings suggestive of degenerative joint disease of the 
spine.  The back muscles exhibited strength of "4/5."  
There was no muscle herniation, nor loss of muscle function.  
Range of motion of the thoracolumbar spine was decreased with 
flexion at 30 degrees, extension at 5 degrees, right and left 
lateral flexion at 10 degrees, and left and right rotation at 
15 degrees.  There was no positive paramuscle spasms noted 
from mid thoracic spine to the sacral area with positive 
straight leg raising test at 30 degrees, bilaterally.  The 
diagnostic and clinical test results, and the diagnoses, were 
listed as follows:

DIAGNOSTIC AND CLINICAL TEST RESULTS:

X-Ray of the thoracic spine per 
radiologist reveals:

(1)  Mild spondylosis.
(2)  Mild degenerative joint disease of 
multiple co-vertebral and co-transverse 
joints.
(3)  Tiny metallic foreign bodies noted 
about the upper and mid posterior thorax 
and posterior upper abdomen.

X-Ray of the lumbosacral spine per 
radiologist reveals:

(1)  Advanced spondylosis and 
degenerative disk disease at L5-S1.
(2)  Mild spondylosis in the remainder of 
the lumbosacral spine.
(3)  Mild degenerative joint disease of 
the facet joints at L5-S1.  There is also 
mild degenerative joint disease of the 
sacroiliac joints.
(4)  Also noted is a tiny metallic 
foreign body on the left iliac crest and 
a few tiny metallic foreign bodies about 
the left upper abdomen.

DIAGNOSIS:

1.  Multiple shrapnel fragment wounds of 
the entire back with positive clinical 
and radiographic findings of well-healed 
traumatic scars.
2.  Chronic degenerative joint disease 
and mild degenerative disk disease of the 
thoracolumbar spine secondary to problem 
number one as a residual effect with 
positive clinical and radiographic 
findings on examination.

In a June 2000 statement, Dr. M. E. B., a private internal 
medicine physician, indicated that he had known the veteran 
for the past four to five years as a fellow hospital 
employee, that, from time to time, he would "officially and 
effectively discuss" the veteran's history with him, that 
the veteran's "back history" began in 1968 when he suffered 
injuries in a rocket attack, that he had been diagnosed with 
a herniated disc, and that he had no doubt, "having known 
[the veteran] for the length of time that I have and watching 
him suffer at work from his back pain and discomfort, that 
this began in Vietnam."

In the February 2001 rating decision on appeal, the RO 
granted the current rating of 40 percent under the provisions 
of Diagnostic Code 5295 of VA's Schedule for Rating 
Disabilities ("the Schedule"), 38 C.F.R. § 4.71, Part 4.  
This diagnostic code provides for such a rating when there is 
evidence of severe lumbosacral strain, with listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic changes 
or narrowing or irregularity of the joint space, or some of 
the above with abnormal mobility on forced motion.  See 
38 C.F.R. § 4.71a, Part 4, Diagnostic Code 5295.  In taking 
this action, the RO rated the veteran's service-connected 
back disability utilizing Diagnostic Code 5295.  

It is evident that, in determining the appropriate rating in 
the veteran's case in February 2001, the RO also took into 
consideration the specific rating criteria set forth in 
Diagnostic Code 5320, which, the Board notes, have remained 
identical since the initial grant of service connection in 
July 1969.  Specifically, Diagnostic Code 5320 provides for 
ratings of 10, 20, and 40 percent when the injury to the 
thoracic region muscles is considered moderate, moderately 
severe, and severe, respectively.  It also provides for 
ratings of 20, 40, and 60 percent when the injury to the 
lumbar region muscles is moderate, moderately severe, and 
severe, respectively.  See 38 C.F.R. § 4.73, Part 4, 
Diagnostic Code 5320 (1969 through 2002).  As can be clearly 
noted from the history of this case, the RO has, throughout 
the years, considered that the disability in the veteran's 
thoracic and lumbar spine muscles arising from the inservice 
shrapnel wounds is no more than moderate, hence the 30 
percent rating that was initially assigned in July 1969, 
which essentially represented a combination of the ratings of 
20 and 10 percent that were thereafter specifically 
recognized, and re-characterized as such, by the RO for the 
veteran's lumbar and thoracic spine, respectively, in its 
June 2000 rating decision. 

It must be noted at this juncture that, in July 1997, i.e., 
during the pendency of this appeal, Section 4.56 of Title 38 
of the Code of Federal Regulations, which is the VA 
regulation specifically addressing the criteria to take into 
account in evaluating service-connected muscle injuries and 
determining whether a disability is slight, moderate, 
moderately severe, or severe, was amended.

The version of § 4.56 that was in effect prior to the 
amendment of July 1997 defined moderate disability as one 
involving through and through or deep 


penetrating wounds of a relatively short track by a single 
bullet or small shell or shrapnel fragment, absent explosive 
effect of high velocity missile, residuals of debridement or 
prolonged infection, are to be considered as of at least 
moderate degree.  Service department records would have to 
reflect inservice hospitalization for treatment of the wound 
and consistent complaints from the first examination forward, 
of one or more of the cardinal symptoms of muscle wounds, 
particularly fatigue and fatigue-pain after moderate use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings would have to include entrance 
and (if present) exit scars, linear or relatively small, and 
so situated as to indicate a relatively short track of the 
missile through the muscle tissue, with signs of moderate 
loss of deep fascia or muscle substance or impairment of 
muscle tonus, and definite weakness or fatigue in comparative 
tests.  See 38 C.F.R. § 4.56(b) (1996).  

The same (pre-July 1997 amendment) version of § 4.56 defined 
moderately severe disability as one involving through and 
through or deep penetrating wounds by a high velocity missile 
of small size, or a large missile of low velocity, with 
debridement or prolonged infection or sloughing of soft parts 
and intermuscular cicatrisation.  Service department records 
would have to reflect inservice hospitalization for a 
prolonged period for treatment of wound of severe grade, and 
there would have to be a record in the file of consistent 
complaints of cardinal symptoms of muscle wounds.  Evidence 
of unemployability because of inability to keep up with work 
requirements would have to be considered, if present.  
Objective findings would have to include entrance and (if 
present) exit scars relatively large and so situated as to 
indicate track of missile through important muscle groups, 
and there would have to be indications on palpation of 
moderate loss of deep fascia, or moderate loss of muscle 
substance, or moderate loss of normal firm resistance of 
muscles, as compared with the sound side.  Also, tests of 
strength and endurance of the muscle groups involved, when 
compared with the sound side, would give positive evidence of 
marked or moderately severe loss.  See 38 C.F.R. § 4.56(c) 
(1996).  

In defining moderate disability, the current (post-July 1997 
amendments) version of § 4.56 essentially requires the same 
type of injury and same history and complaints as the prior 
version, and objective findings revealing entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue, as well as some loss of 
deep fascia or muscle substance or impairment of muscle tonus 
and loss of power, or lowered threshold of fatigue, when 
compared to the sound side.  
See 38 C.F.R. § 4.56(b) (2002).  

In defining moderately severe disability, the current (post-
July 1997 amendments) version of § 4.56 essentially requires 
the same type of injury and same history and complaints as 
the prior version, and objective findings revealing entrance 
and (if present) exit scars indicating track of missile 
through one or more muscle groups, indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles, when compared with the sound side, and 
tests of strength and endurance demonstrating positive 
evidence of impairment (when compared with the sound side).  
See 38 C.F.R. § 4.56(c) (2002).  

At the November 2002 COH, the veteran essentially restated 
his contentions of record to the effect that he believes that 
the 40 percent rating that was granted in February 2001 
should have an earlier effective date.  Specifically, his 
representative argued that the RO should have assigned 
February 2, 1999 (the date of the above discussed VA spine 
medical examination preceding the most recent one) as the 
correct effective date for the grant of a 40 percent rating 
for the veteran's service-connected back disability, as the 
medical evidence as of that date already revealed fulfillment 
of the schedular criteria for a 40 percent rating.

The effective date of an award of increased compensation 
shall be the earliest as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA's 
receipt of the claim for increase, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. 
§ 3.400(o)(1)-(2); Harper v. Brown, 10 Vet. App. 125 (1997).  
In Harper, it was noted that 38 U.S.C.A. § 5110(b)(2) and 38 
C.F.R. § 3.400(o)(2) are applicable only where the increase 
precedes the claim (provided also that the claim is received 
within one year after the increase), and are not applicable 
when a claim is filed and the increase in disability is 
subsequently ascertainable.  Id.  In Harper, the United 
States Court of Veterans Appeals (currently known as the 
United States Court of Appeals for Veterans Claims, 
hereinafter referred to as "the Court") further noted that 
the phrase "otherwise, date of receipt of claim" in 38 
C.F.R. § 3.400(o)(2) provides the applicable effective date 
when a factually ascertainable increase occurred more than 
one year prior to receipt of the claim for increased 
compensation.  Id.

"Date of receipt" means the date on which a claim, 
information or evidence, was received in the VA.  38 C.F.R. § 
3.1(r).

In Hazan v. Gober, 10 Vet. App. 511, 520 (1997), the Court 
opined that all evidence in a case should be considered when 
deciding when a rating increase was "ascertainable" under 
38 U.S.C.A. § 5110 (b)(2).

In September 1998, VA's Office of the General Counsel 
(hereinafter referred to as "GC") explored the legislative 
history of 38 U.S.C.A. § 5110(b)(2), and noted that this 
provision was added in order to permit retroactive payment of 
increased compensation from the date of the increase in 
disability up to one year, when that date is ascertainable, 
and was intended by Congress to provide additional disability 
compensation up to one year retroactive to the date on which 
the event establishing entitlement to additional benefits 
occurred, i.e., the date on which the increase in disability 
occurred.  With regard to the regulatory history of 38 C.F.R. 
§ 3.400(o)(2), VA's GC noted that this section was added to 
permit payment of increased disability compensation 
retroactively to the date the evidence established the 
increase in the degree of disability had occurred, and that 
it was intended to be applied in those instances where the 
date of increased disablement could be factually ascertained 
with a degree of certainty, and was not intended to cover 
situations where there was no evidence of entitlement to an 
increased evaluation prior to the date of the claim.  The GC 
concluded that, where a veteran submitted a claim alleging an 
increase in disability within one year prior to VA's receipt 
of the claim, and medical evidence subsequently substantiated 
the increase in disability, the effective date of the award 
of increased disability compensation was the date as of which 
it was ascertainable, based on all the evidence of record, 
that the increase occurred.  See VAOPGCPREC 12-98 (September 
23, 1998).

In the present case, there is no dispute of the fact that the 
veteran filed his claim for an increased rating for his 
service-connected back disability on October 29, 1990.  The 
question of whether an effective date earlier than that 
should have been granted, however, must be answered in the 
negative, as there is no competent evidence in the record 
demonstrating that an increase in severity of the service-
connected back disability was such as to warrant a rating 
greater than 30 percent prior to that date, under either 
diagnostic code.  (Indeed, the veteran's representative has 
only claimed an effective date back to February 2, 1999.)  On 
the contrary, the medical evidence in the file, which not 
only contains three VA spine medical examinations (conducted 
in July 1993, February 1999, and November 2000), but a 
February 1996 statement from a private orthopedic surgeon 
submitted by the veteran, reveals that, between October 29, 
1990 and November 1, 2000, the veteran had essentially normal 
motion of his back, no postural abnormalities, fixed 
deformities, or ankylosis, essentially normal muscle 
strength, no obvious motor or sensory deficits, no lower 
extremity weakness or numbness, intact sense and 
coordination, and no radiculopathy in his lower extremities.  
In other words, the damage to the veteran's thoracic and 
lumbar spine muscles was no more than moderate and the 
functional impairment due to lumbosacral strain was not 
severe, i.e., the schedular criteria for a 40 percent rating, 
as a single disability under Diagnostic Code 5295, or as a 
single disability or a combination of muscle injuries to the 
thoracic and lumbar spine regions, were not met.  Therefore, 
the effective date of the increase in this case cannot be 
awarded prior to November 2, 2000, which was the date when 
the RO determined, resolving reasonable doubt in favor of the 
veteran, that the veteran had lumbosacral strain of a severe 
nature.

The veteran's belief that an effective date earlier than 
November 2, 2000, due to severe impairment prior to that 
date, should be assigned in his particular case is 
acknowledged.  However, the Board notes that the veteran has 
not shown, nor claimed, that he is a medical expert.  Thus, 
while he, as every other layperson, is competent to provide 
an account of his own symptoms, he cannot render medical 
opinions because, as noted by the Court, "the capability of 
a witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge."  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, the Board is of the opinion that this evidence 
is not sufficient to factually show that the veteran had an 
increase in his service-connected back disability so as to 
warrant a 40 percent rating at any time prior to November 2, 
2000.

In short, a claim for a rating in excess of 30 percent for 
the service-connected residuals of shrapnel wounds to the 
lumbar and dorsal spine, with retained foreign bodies, was 
received on October 29, 1990, but the evidence of record does 
not factually show that an increase in the severity of this 
service-connected disability warranted a rating greater than 
30 percent prior to November 2, 2000.  Therefore, pursuant to 
Harper, 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2), 
do not provide a basis for assigning an earlier effective 
date in this case.  VA is bound under the controlling statute 
and regulations, which provides no basis for the award of an 
effective date earlier than November 2, 2000.  Thus, the 
preponderance of the evidence is against the veteran's claim, 
which must be denied.


ORDER

An effective date earlier than November 2, 2000, for a grant 
of a 40 percent rating for the service-connected residuals of 
shrapnel wounds to the lumbar and dorsal spine, with retained 
foreign bodies, is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

